Mr. Presiding Justice Higbee delivered the opinion of the court. 2. Sales, § 328*—when question whether new parts necessary for machinery for jury. Where, in making an agreement of settlement of differences arising over contracts for certain machinery, the seller agrees to furnish new parts “if necessary,” the question whether such parts are reasonably necessary is a question of fact. 3. Sales, § 329*—when evidence sufficient to sustain finding that new parts for machine not necessary. Where, in making an agreement of settlement of differences arising out of a contract for certain machinery, the seller agreed to furnish new parts “if necesssary,” evidence examined and held to sustain a finding that such parts were not necessary. 4. Sales, § 71*—when seller not liable for difficulty in operating machines. Where, in making ‘an agreement of settlement of differences arising over contracts for the sale of machinery, the seller agrees to furnish new parts “if necessary,” the seller is not liable for difficulty in operating the machines caused by the inexperience and neglect of the buyer’s employees. 5. Compromise and settlement, § 16*—when evidence sufficient to establish unconditional settlement. In an action to recover on notes given in settlement of differences arising over contracts for certain machinery, where the evidence was conflicting as to whether the settlement was dependent upon the plaintiff’s making the machinery satisfactory or furnishing new parts if not satisfactory, or was unconditional, as plaintiff claimed, evidence examined and held to sustain a finding that the settlement was unconditional. 6. Sales, § 329*—when evidence insufficient to show breach of contract. In an action to recover on notes given in settlement of differences arising over contracts for certain machinery, where defendant claimed that the settlement was conditional on the performance of certain conditions, evidence examined and held insufficient to show such breach as would defeat plaintiff’s claim. 7. Appeal and error; § 1567*—when errors in holding propositions of law harmless. Where it is apparent on the whole record that a judgment entered by a court sitting as a jury is right, errors committed by it in holding propositions of law are harmless and not ground for reversal.